DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


Claims 1-2 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18. 

 
Korchev discloses “1. A computer-implemented method for receiving and storing measurement data” (see FIG 8, where a number of sensor signals are taken and then an analysis model is made in blocks 800-820 and then a health of a vehicle component is made)
Korchev is silent but Cella teaches “.. “from a wheel assembly”, 
the computer-implemented method comprising: (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
“…sending, by an edge node comprising a processor and a memory, (see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ; 
a signal to one or more sensors… the signal exciting the one or more sensors” (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)
“associated with a wheel assembly,..and causing the one or more sensors to perform measurements of brake wear or brake
temperature on respective wheel assembly components;”  (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be  
    PNG
    media_image1.png
    719
    780
    media_image1.png
    Greyscale

Korchev discloses “…receiving, by the edge node, a return signal from the one or more sensors, the return
signal encoded with the measurement data sensed by the one or more sensors; and see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is 
storing the sensed measurement data on a memory storage device located on the
wheel assembly, the memory housed in the edge node, or on a remote server”. (see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-;
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field 

    PNG
    media_image2.png
    685
    663
    media_image2.png
    Greyscale
It is well known in the art to monitor tires using sensors to determine a level of the tire and wear and brake wear. See FIG. 1-5 of U.S. Patent No.: 9671314 B2 to Followell et al. 
2. The computer-implemented method of claim 1, wherein the edge node is configured to send a signal and receive a return signal from the one or more sensors based on a proximity of the edge node to the one or more sensors”. See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find when the specific machine requiring maintenance is available for repair based on the time frame provided by the analysis and the amount of time the machine will be off-line based on, for example information in a manufacturer's manual referenced in a service procedure that states how much time it should take to make the repair. Once the ERP system finds the available date it may coordinate with the CMMS subsystem 28622 to ask for bids from vendors for the parts and the service work or to place orders for the parts and with a service contractor, such as a preferred contractor. In embodiments, the CMMS subsystem 28622 or the ERP system may configure a request for bids by simply using the manufacturers manual for the procedure to provide the bidders with the required parts information (e.g., part numbers, vintage, revision, specifications, after-market alternatives, last price paid, if a used part is OK, and the like) and the repair actions necessary for the service action (e.g., the procedure steps, diagnostics, equipment/tools required, materials required, personnel required, and the like).; see paragraph 4216 where the date can be tracked by multiple parties for the repair);
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or 
Claim 3 is rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18 and in view of U.S. Patent Application Pub. No.: US 2018/0374555 A1 to Kwon. 

Cella teaches “….3. The computer-implemented method of claim 1,
wherein the memory storage device located on the wheel assembly is an RFID card, (see paragraph 258 and 420 and 540) (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
and
wherein the RFID card has a birth record”  (see paragraph 540 where the data can provide a portion of the model number and installation and replacement data; see paragraph 524)  
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or 

Korchev is silent but Kwon teaches “…stored in a read-only section of the RFID card memory”.  (see paragraph 4, 8 and 257 where the data is only stored in the buffer memory only of a buffer circuit; In computer science, a data buffer (or just buffer) is a region of a physical memory storage used to temporarily store data while it is being moved from one place to another.)
            It would have been obvious to combine the teachings of KWON with the disclosure of Korchev before the effective filing date of the present disclosure since KWON teaches that a semiconductor RFID device (see paragraph 257) can write certain data to the read only buffer memory (see paragraph 8) and other data that is more important to a memory that can preserve the data when the device has lost power.  This provides improved productivity. See paragraph 139-147 and 1-10 of Kwon. 

Claims 4-7 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18. 

Korchev is silent but Cella teaches “4. The computer-implemented method of claim 1, wherein the one or more sensors are
further configured to measure tire pressure data (see paragraph 404 where pressure data can be captured) or tire temperature data in addition to
measuring brake wear or brake temperature”. (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream 

Korchev is silent but Cella teaches “5. The computer-implemented method of claim 1, wherein the signals are encrypted.  (see paragraph 1664)”. 
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with 

“6. The computer-implemented method of claim 1, wherein the remote server utilizes machine learning algorithms to generate predictive maintenance analytics data”. (See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find when the specific machine requiring maintenance is available for repair based on the time frame provided by the analysis and the amount of time the machine will be off-line based on, for example information in a manufacturer's manual referenced in a service procedure that states how much time it should take to make the repair. Once the ERP system finds the available date it may coordinate with the CMMS subsystem 28622 to ask for bids from vendors for the parts and the service work or to place orders for the parts and with a service contractor, such as a preferred contractor. In embodiments, the CMMS subsystem 28622 or the ERP system may configure a request for bids by simply using the manufacturers manual for the procedure to provide the bidders with the required parts information (e.g., part numbers, vintage, revision, specifications, after-market alternatives, last price paid, if a used part is OK, and the like) and the repair actions necessary for the service action (e.g., the procedure steps, diagnostics, equipment/tools required, materials required, personnel required, and the like).; see paragraph 4216 where the date can be tracked by multiple parties for the repair);
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, temperature or other vibration-driving characteristic to obtain equipment/component status and generate a report, and the like. Based on this predicted state of required maintenance, the expert system may deploy a field technician to perform the maintenance. This can improve the apparatus as no failure has occurred and no downtime associated with the apparatus is provided and the part can be replaced or 

 
Korchev discloses “7. The computer-implemented method of claim 1, further comprising:
detecting that the amount of stored sensed measurement data exceeds a threshold in a
first instance; (see FIG 8, where a number of sensor signals are taken and then an analysis model is made in blocks 800-820 and then a health of a vehicle component is made) (see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ;

    PNG
    media_image3.png
    627
    780
    media_image3.png
    Greyscale

running a supervised machine learning algorithm to generate predictive maintenance
analytics data in response to determining that the amount of stored sensed measurement data
exceeds the threshold; (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component  (see FIG. 6-7 where a start of the use of the component is shown at time 0 and then a degradation 600, 700 at time t and a failure F)
detecting that the amount of stored sensed measurement data does not exceed the
threshold in a second instance; and  (see FIG. 6 where there are low events and then a number of larger events 600 that can include over time an indication that a failure is possible)
running an unsupervised machine learning algorithm to generate predictive
maintenance analytics data in response to determining that the amount of stored sensed
measurement data does not exceed the threshold. see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)
Claims 8-9 and 15 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18. 

In regard to claim 8 and claim 15, Korchev discloses “8. A computer system for receiving and storing measurement data ” (see FIG 8, where a number of 
Korchev is silent but Cella teaches “..  from a wheel
assembly, the computer system being configured for: (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
Korchev discloses “…sending, by an edge node comprising a processor and a memory, , (see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ; a signal to one or
more sensors associated with a wheel assembly, the signal exciting the one or more sensors ” (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 
Korchev is silent but Cella teaches “and causing the one or more sensors to perform measurements of brake wear or brake
temperature on respective wheel assembly components; ;”  (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be  
    PNG
    media_image1.png
    719
    780
    media_image1.png
    Greyscale


Korchev discloses “…receiving, by the edge node, a return signal from the one or more sensors, the return
signal encoded with the measurement data sensed by the one or more sensors; and (see paragraph 25 where the processor includes a failure prediction 
storing the sensed measurement data on a memory storage device located on the
wheel assembly, the memory housed in the edge node, or on a remote server. ”. (see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the ;
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert 

Korchev is silent as to but Cella teaches “9. The computer system of claim 8, wherein the edge node is configured to send a signal
and receive a return signal from the one or more sensors based on a proximity of the edge
node to the one or more sensors. ”. See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the 
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is 
Claims 10 and 16 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18 and in view of U.S. Patent Application Pub. No.: US 2018/0374555 A1 to Kwon. 

In regard to claim 10 and 16, Cella teaches “….10. The computer system of claim 8,
wherein the memory storage device located on the wheel assembly is an RFID card, (see paragraph 258 and 420 and 540) (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
and ”  (see paragraph 540 where the data can provide a portion of the model number and installation and replacement data; see paragraph 524)  
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream 

Korchev is silent but Kwon teaches “…wherein the RFID card has a birth record stored in a read-only section of the RFID
card memory”. (see paragraph 4, 8 and 257 where the data is only stored in the buffer memory only of a buffer circuit; In computer science, a data buffer (or just buffer) is a region of a physical memory storage used to temporarily store data while it is being moved from one place to another.)
            It would have been obvious to combine the teachings of KWON with the disclosure of Korchev before the effective filing date of the present disclosure since KWON teaches that a semiconductor RFID device (see paragraph 257) can write certain data to the read only buffer memory (see paragraph 8) and other data that is more important to a memory that can preserve the data when the device has lost power.  This provides improved productivity. See paragraph 139-147 and 1-10 of Kwon. 
	The office takes official notice that it is well known in the art to store some data in a permanent memory and/or a read only memory. 

Claims 11-14 and 17-20 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0012851 A1 to Korchev et al. that was filed on 6-7-17 and in view of U.S. Patent Application Pub. No.: US 20200103894 A1 to Cella that was filed in 5-7-18 which is prior to the effective filing date of 6-11-18. 

 
In regard to claim 11 and 17, Korchev is silent but Cella teaches “11. The computer system of claim 8, wherein the one or more sensors are further
configured to measure tire pressure data or tire temperature data in addition to measuring
brake wear or brake temperature. see paragraph 404 where pressure data can be captured) (see paragraph 396 where the sensors and local data collection can be used for brakes, and wheels, and in paragraph 401 the measurements can be temperature and wear)
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician; recommending a vibration absorption/dampening device; modifying a process to utilize backup equipment/component; modifying a process to preserve products/reactants, etc.; generating/modifying a maintenance schedule; coupling the vibration fingerprint with duty cycle of the equipment, RPM, flow rate, pressure, 

In regard to claim 12 and 18, Korchev is silent but Cella teaches “12. The computer system of claim 8, wherein the signals are encrypted”. (see paragraph 1664)
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in that the part has not failed yet.   When the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream 

In regard to claim 13, and 19, Korchev is silent but Cella teaches “13. The computer system of claim 8, wherein the remote server utilizes machine learning
algorithms to generate predictive maintenance analytics data. ”. (See paragraph 4209 and 4215 where an order is provided for the repair parts and a date when the device is in a maintenance period for replacement; The work order may be digitally pushed to the ERP system to check the plant's production schedule to find 
            It would have been obvious to combine the teachings of CELLA with the disclosure of Korchev before the effective filing date of the present disclosure since CELLA teaches to provide a machine learning processor that can receive data and then identify a signature of interest in the data and then determine that there is an issue with the component. This can be with a neural network or with deep learning. See paragraph 1148. For example, there may be a significant vibration in the machine component. See paragraph 1145 and claim 1-4. The artificial intelligence software of claim 1 can classify this data and then provide this data to indicate that there may be a failure that is imminent.  This can then be provided to a field technician for predictive maintenance in 

In regard to claim 14 and 20, Korchev discloses  “14. The computer system of claim 13, wherein the processor is further configured for:
detecting that the amount of stored sensed measurement data exceeds a threshold in a
first instance; (see FIG 8, where a number of sensor signals are taken and then an analysis model is made in blocks 800-820 and then a health of a vehicle component is made) (see paragraph 8-10 where the device can be components of a vehicle such as a helicopter in the last figure; see paragraph 31-34 where the sensor signals 110 form a training set of data for analysis) ;

    PNG
    media_image3.png
    627
    780
    media_image3.png
    Greyscale


running a supervised machine learning algorithm to generate predictive maintenance
analytics data in response to determining that the amount of stored sensed measurement data
exceeds the threshold; (see claims 1-4 where the data can include data from a first and a second different vehicle; see also claims 12 where the data can be normal operating data or outside of the normal data ranges; see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63l see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.) (see FIG. 6-7 where a start of the use of the component is shown at time 0 and then a degradation 600, 700 at time t and a failure F)
detecting that the amount of stored sensed measurement data does not exceed the
threshold in a second instance; and (see FIG. 6 where there are low events and then a number of larger events 600 that can include over time an indication that a failure is possible)
running an unsupervised machine learning algorithm to generate predictive
maintenance analytics data in response to determining that the amount of stored sensed
measurement data does not exceed the threshold”.( see paragraph 25 where the processor includes a failure prediction component that will predict an upcoming failure in a component; such as a rotary wing or gearbox in paragraph 63; and see also FIG. 6-7 where the ultimate failure of the component is shown as F on the right hand side of the graph but also areas where there are spikes 600 prior to the failure which indicate that the component has degraded significantly and also on the left where the vehicle component is operating fine when it is new to time t where it is degraded; .see paragraphs 63-66 and FIG. 6 and 7 illustrate exemplary outputs of analysis performed by the fault detection system 100 which may be presented on the indicator device 180. FIG. 6 illustrates the log-likelihood LLH output of the low rank Gaussian model 171, while FIG. 7 illustrates the log-likelihood SLH scores 390 of the sparse Gaussian model 170. FIGS. 6 and 7 illustrate that both the low rank Gaussian model 171 and the spar se Gaussian model 170 produce large score spikes 600, 700 of the log-likelihood LLH, SLH scores 390 (relative to other scores 390 in the output) for a time period prior to a documented failure F of the main gear box. These large score spikes 600, 700 are an early indication of the degradation of the health of the main gearbox (e.g., the vehicle system component 160) and indicate an impending failure of the main gearbox.)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668